IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-50726
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

FREDERICK ELIAS,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                       USDC No. SA-98-CV-1192-HG
                          --------------------
                             April 12, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

         Frederick Elias appeals the summary judgment in favor of

the United States and the order denying Elias’ motion for relief

from the judgment.     Elias contends that the district court did

not consider the evidence that he presented to controvert the

United States’ contention concerning the amount due.

     We review the grant of a summary judgment motion de novo.

Fraire v. City of Arlington, 957 F.2d 1268, 1273 (5th Cir. 1992).

If the moving party files a properly supported motion for a

summary judgment, the burden shifts to the nonmovant to provide

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-50726
                                  -2-

affidavits or other competent summary judgment evidence that sets

forth specific facts showing the existence of a genuine issue for

trial.   Fed. R. Civ. P. 56(e).     The nonmovant cannot satisfy his

summary judgment burden with “mere allegations or denials of the

adverse party’s pleading.”    Id.

     The United States filed a properly supported summary

judgment motion showing the amount owed by Elias.      Elias refuted

the amount due with unverified allegations and uncertified copies

of correspondence with St. Mary’s University and the Department

Of Education.

     Elias did not refute the United States’ summary judgment

motion with competent controverting evidence.      See Fed. R. Civ.

P. 56(e).   Accordingly, the district court’s judgment is

affirmed.

     AFFIRMED.